UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March31, [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to [] Commission file number000 19949 Torrent Energy Corporation (Exact name of registrant as specified in its charter) Colorado 84-1153522 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11918 SE Division, Suite 197 Portland, Oregon 97266 (Address of principal executive offices) (Zip Code) Issuer’s telephone number:503.224.0072 Securities registered pursuant to Section12(b) of the Act: Title of each class Nil Name of each exchange on which registered Nil Securities registered pursuant to Section12(g) of the Act: Shares of Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ]No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes [ ]No [ X ] Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes [ X ]No [ ] Indicate by check mark ifdisclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and will notbe contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b 2 of the Exchange Act)Yes [ ]No[ X ] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of a specified date within 60days.(See definition of affiliate in Rule 12b 2 of the Exchange Act.) 41,012,047 shares of common stock at $0.04 per share (1) Closing price on July 11, 2008. State the number of shares outstanding of each of the issuer’s classes of equity stock, as of the latest practicable date. 41,732,547 shares of common stock issued and outstanding as of July 11, 2008 DOCUMENTS INCORPORATED BY REFERENCE The information required by Part III (Items 10, 11, 12,13 and 14) of this Form 10-K is incorporated by reference from our definitive proxy statement to be filed pursuant to Regulation 14A with the Commission not later than 120 days after the end of the fiscal year covered by the Form 10-K. 2 ITEM 1. BUSINESS Torrent Energy Corporation is an exploration stage energy company committed to the pursuit of unconventional natural gas niche opportunities located primarily in North America.As used in this annual report, the terms “our Company”, “we”, “us” and “our” mean Torrent Energy Corporation, and our wholly owned subsidiaries, Methane Energy Corp. and Cascadia Energy Corp., unless otherwise indicated.A brief history of our Company is provided in the section entitled “Corporate History” below. This annual report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes ”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our Company or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our audited consolidated financial statements are stated in United States dollars and are prepared in accordance with United States Generally Accepted Accounting Principles.All references to “CDN$” refer to Canadian dollars. Proceedings Under Chapter 11 of the Bankruptcy Code The following discussion provides general background information regarding our bankruptcy cases, and is not intended to be an exhaustive description.Access to documents filed with the U.S.
